Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response application 16/595,645 filed October 8, 2019.
Claims 1-13 and 15-20 are pending.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Objections
The applicant’s drawings submitted are acceptable for examination purposes.
Claim 15-20 are objected to because of the following informalities:  Claim numbering goes from 13 to 15 directly (i.e. claim number 14 is missing). The examiner notes, claims should be numbered consecutively. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 12, 13, 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan et al. (US Patent 10304455B1) in further view of Slayton et al. (US Publication 20150215350A1) and Spohrer (US Publication 20200137230A1).
Regarding claim 1, Ulaganathan teaches a method comprising:
receiving, by a processing system … a query indicating a task with which a user desires assistance (The task management system 103 may be configured to receive a user input 102 from the user 101)(column 4 lines 28-29);
parsing, by the processing system, the task into a plurality of sub-tasks including a first sub-task and a second sub-task (Upon extracting the one or more requirements from the user input 102, the task management system 103 may retrieve plurality of resources 107)(column 4 lines 47-49); and
formulating, by the processing system, a proposal for responding to the query, wherein the proposal comprises a sequence in which the plurality of sub-tasks is to be performed … (the task management system 103 may generate one or more action sequences ... the one or more action sequences may include, without limiting to, one or more tasks that need to be implemented in a specific sequence for implementing the task …  the task management system 103 may generate the one or more action sequences by integrating each of the plurality of resources 107)(column 5 lines 4-14; an action sequence including identified resources performed in a specific sequence is generated).
Ulaganathan differs from the claim in that Ulaganathan fails to teach the system is in communication with a plurality of automated assistants and mapping a first automated assistant to perform the first sub-task and a second automated assistant to perform the second sub-task. However, Slayton discloses of a processing system that is in communication with a plurality of automated assistants (a virtual assistant platform for virtual assistants that communicate with users via electronic devices to perform particular tasks …  The VA 12 may store its resources, which may include accessible agents 22)([0043] and [0045]) and mapping a first automated assistant to perform a first sub-task and a second automated assistant to perform a second sub-task (one or more agents may be a composite agent 40 comprising a master agent 42 and one or more dependent agents 44 ... The master agent 42 may coordinate the activities of the dependent agents 44 ... allows delegation of subtasks by the master agent 42 to dependent agents 44)([0058]). The examiner notes Ulaganathan and Slayton teach a method for assisting users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Ulaganathan to include the automated assistants and mapping of Slayton such that the method communicates with automated assistants to assign subtasks. One would be motivated to make such a combination to further aid a user by providing a robust and customizable set of functionalities and capabilities ([0006]; Slayton).
The combination of Ulaganathan-Slayton fails to explicitly teach identifying automated assistants capable of preforming tasks. However, identifying automated assistants capable of preforming tasks is taught by Spohrer (A virtual assistant may be identified at 1604 by obtaining and analyzing contextual information related to a user ... conversation information may be analyzed ... a virtual assistant may be selected that is configured to perform a task that is related to the concept or input of the conversation)([0191]). The examiner notes Ulaganathan, Slayton, and Spohrer teach a method for assisting users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Ulaganathan-Slayton to include the identifying of Spohrer such that the method identifies an automated assistant for preforming tasks. One would be motivated to make such a combination to provide the advantage of improving assistance provided to a user by assigning an appropriate automated assistant.
Regarding claim 8, Ulaganathan-Slayton-Spohrer teach the method of claim 1, wherein the parsing is performed using natural language understanding (Ulaganathan - the task management system of the present disclosure may be construed as a Natural Language Processing (NLP) based user dialog processing system used for implementing a task intended by a user)(column 3 lines 35-38).
Regarding claim 11, Ulaganathan-Slayton-Spohrer teach the method of claim 1, wherein the identifying comprises:
searching, by the processing system, an exchange that stores data about respective functionalities of the plurality of automated assistants (Spohrer - the user requests “Do I need to pay any bills?,” as illustrated by a conversation item 1104. Based on this information, the executive assistant virtual assistant may determine that a finance virtual assistant is needed)([0156]).
Regarding claim 12, Ulaganathan-Slayton-Spohrer teach the method of claim 11, wherein the searching comprises:
matching a keyword associated with the first sub-task to a tag associated with the first automated assistant in the exchange (Spohrer - e.g., identify a finance virtual assistant when the user mentions “ATM” or other term that is related to banking)([0191]).
Regarding claim 13, Ulaganathan-Slayton-Spohrer teach the method of claim 1, wherein the formulating comprises:
formulating, by the processing system, a plurality of proposals for responding to the query, wherein the proposal is a selected one of the plurality of proposals that is determined to respond to the query while also satisfy a predefined constraint (Ulaganathan – selection of one of the action sequence among the one or more action sequences is important, and the selection may be made based on various parameters)(column 9 lines 60-62).
Regarding claim 15, Ulaganathan-Slayton-Spohrer teach the method of claim 13, wherein the predefined constraint is a monetary cost of the proposal (Ulaganathan - one of the multiple action sequences 213 may be chosen for implementing the task based on cost associated with each of the one or more action sequences 213)(column 9 lines 52-55).
Regarding claim 16, Ulaganathan-Slayton-Spohrer teach the method of claim 13, wherein the predefined constraint is an estimated amount of time needed to carry out the proposal (Ulaganathan – selection of one of the action sequence among the one or more action sequences is important, and the selection may be made based on various parameters … time required/taken for execution)(column 9 lines 60-64).
Regarding claim 18, Ulaganathan-Slayton-Spohrer teach the method of claim 1, wherein the plurality of automated assistants is further in communication with each other (Spohrer - FIG. 13 illustrates example conversation user interfaces 1300 and 1302 that may be presented to show a conversation between virtual assistants)([0160]).
Regarding device claim 19 and non-transitory computer readable medium 20, the claims generally correspond to method claim 1, and recite similar features in device and non-transitory computer readable medium form; therefore, the claims are rejected under similar rational. 

Claims 2, 3, 4, 5, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan, Slayton, Spohrer, and in further view of Newendrop et al. (US Publication 20190371315A1).
Regarding claim 2, Ulaganathan-Slayton-Spohrer teach the method of as applied above, wherein task are delegated (Slayton - The master agent 42 may coordinate the activities of the dependent agents 44 ... allows delegation of subtasks by the master agent 42 to dependent agents 44)([0058]). Ulaganathan-Slayton-Spohrer differs from the claim in that Ulaganathan-Slayton-Spohrer fails to explicitly teach the delegating includes sending instructions to perform the tasks. However, delegating includes sending instructions to perform tasks is taught by Newendrop (in some embodiments, one or more virtual assistants can operate on electronic devices 800 and 830 … device 840 determines whether a task is to be performed by first electronic device 800 or second electronic device 830, it transmits ...  a command for the identified device to perform the task )([0247] and [0269]). The examiner notes Ulaganathan, Slayton, Spohrer, and Newendrop teach a method for assisting users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Ulaganathan-Slayton-Spohrer to include the sending of Newendrop such that the method delegates and transmits instructions to perform tasks. One would be motivated to make such a combination to provide the advantage of intelligently routing the user request ([0004]; Newendrop).
Regarding claim 3, Ulaganathan-Slayton-Spohrer-Newendrop teach the method of claim 2, further comprising:
monitoring, by the processing system, a progress of the first sub-task by the first automated assistant and a progress of the second sub-task by the second automated assistant (Slayton - the group virtual assistants being configured to collect, analyze, store, and distribute information to the virtual assistants according to a status of each of the virtual assistants)([0009]).
Regarding claim 4, Ulaganathan-Slayton-Spohrer-Newendrop teach the method of claim 3, further comprising:
modifying, by the processing system, at least one of the first instruction and the second instruction, in response to the monitoring (Newendrop - if the electronic device that receives the user request from the accessory device does not have the proper application or sensor to perform a task based on the user request, a determination can be made to invoke another electronic device to perform the required task)([0268]). 
Regarding claim 5, Ulaganathan-Slayton-Spohrer-Newendrop teach the method of claim 3, further comprising: 
receiving, by the processing system, user feedback in response to a satisfaction of the query (Spohrer - trainer may provide feedback regarding a response of the virtual assistant that was provided during the previous conversation)([0172]); and updating a profile associated with the user, in response to the feedback (Spohrer - trainer may provide input to reconfigure the base language model (e.g., updating a response that is mapped to a set of user input, adding user input to a set of user input, etc.).
Regarding claim 6, Ulaganathan-Slayton-Spohrer-Newendrop teach the method of claim 3, further comprising: 
receiving, by the processing system, user feedback in response to a satisfaction of the query (Spohrer - FIG. 5 illustrates an example virtual assistant trainer interface 500 to review and provide feedback on virtual assistant conversations)([0139]); and updating a profile associated with the first automated assistant, in response to the feedback (Spohrer - The feedback may be used to reconfigure the virtual assistant 502)([0141]).
Regarding claim 7, Ulaganathan-Slayton-Spohrer-Newendrop teach the method of claim 6, further comprising:
sharing, by the processing system, the feedback with a provider of the first automated assistant (Ulaganathan - the task management system 103 may provide the simulated model 109 to the user 101 for receiving one or more user feedback 111 on the simulated model 109)(column 5 lines 27-30; feedback is supplied to the device which provides the automated assistant).
Regarding claim 9, Ulaganathan-Slayton-Spohrer teach the method applied above, Ulaganathan-Slayton-Spohrer differs from the claim in that Ulaganathan-Slayton-Spohrer fails to teach disambiguating between a plurality of potential meanings of the query based on a profile of the user. However, disambiguating between a plurality of potential meanings of a query based on a profile of a user is taught by Newendrop (Such custom candidate pronunciations are stored in STT processing module 730 and are associated with a particular user via the user's profile on the device)([0216]). The examiner notes Ulaganathan, Slayton, Spohrer, and Newendrop teach a method for assisting users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Ulaganathan-Slayton-Spohrer to include the disambiguating of Newendrop such that the method disambiguates a query based on a user profile. One would be motivated to make such a combination to provide the advantage of personalizing  disambiguation of user speech. 
Regarding claim 10, Ulaganathan-Slayton-Spohrer teach the method applied above, Ulaganathan-Slayton-Spohrer differs from the claim in that Ulaganathan-Slayton-Spohrer fails to teach disambiguating between a plurality of potential meanings of the query based on a context of present circumstances. However, disambiguating between a plurality of potential meanings of a query based on a context of present circumstances is taught by Newendrop (in addition to the sequence of words or tokens obtained from STT processing module 730, natural language processing module 732 also receives contextual information associated with the user request ... The natural language processing module 732 optionally uses the contextual information to clarify, supplement, and/or further define the information contained in the candidate text representations received from STT processing module 730)([0221]). The examiner notes Ulaganathan, Slayton, Spohrer, and Newendrop teach a method for assisting users. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of Ulaganathan-Slayton-Spohrer to include the disambiguating of Newendrop such that the method disambiguates a query based on a context. One would be motivated to make such a combination to provide the advantage improving disambiguation of user speech.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for assisting a user in performing tasks. 
20130081032A1
20170249580A1 
20170249600A1
20170270488A1
20190103103A1
20200081736A1
9276802B2
10802872B2
WO2020005164A1
CN106406993A 
CA3039571A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/               Primary Examiner, Art Unit 2145